       Case 3:17-cr-00251-MEM Document 48 Filed 01/07/21 Page 1 of 21



                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

JASON KEITH KEISER,                   :

                 Petitioner           :     CASE NO. 3:17-CR-251

           v.                         :       (JUDGE MANNION)

UNITED STATES OF AMERICA              :

                 Respondent           :


                              MEMORANDUM

     Pending before the court is petitioner Jason Keith Keiser’s counseled
Motion to Vacate, Set Aside or Correct, his 270-month sentence to
imprisonment imposed on October 9, 2018. (Doc. 39). Keiser pleaded guilty
to production of child pornography by a guardian in violation of 18 U.S.C.
§2251(b). Keiser was represented by Glenn M. Goodge, Esq., trial counsel.
Keiser is currently incarcerated on related state charges. Keiser’s motion is
filed pursuant to 28 U.S.C. §2255 and is based upon several ineffective
assistance of trial counsel claims. Specifically, Keiser raises 23 claims of
ineffectiveness of counsel, including claims that his counsel failed to
investigate his mental competency at the time of the offenses and pending
trial, and failed to request his mental health evaluation by an expert. (See
Doc. 39 at 6-8). Many of Keiser’s claims overlap.
     As relief, Keiser requests the court to vacate his sentence.
     Keiser’s motion has been briefed and Exhibits were filed.

                                     1
          Case 3:17-cr-00251-MEM Document 48 Filed 01/07/21 Page 2 of 21



      Upon the court’s review of the record in this case, the motion, as well
as the briefs, Keiser’s §2255 motion will be DENIED without the need for an
evidentiary hearing.



I.    BACKGROUND 1

      On February 6, 2018, Keiser, pursuant to a written plea agreement,
pled guilty to the one offense contained in the Indictment, namely, production
of child pornography by a guardian, in violation of 18 U.S.C. §2251(b). (Doc.
1). In his signed plea agreement and acknowledgement of rights waived by
guilty plea, (Docs. 19 & 20), Keiser acknowledged that the maximum
sentence he faced was 30-years’ imprisonment and that the charge to which
he was pleading guilty carried a mandatory minimum sentence of 15 years
in prison. Keiser understood that he was waiving his right to a trial by pleading
guilty. Keiser indicated that he was satisfied with his counsel’s representation
of him and that he entered his guilty plea voluntarily and with full knowledge
of the rights he was giving up. He further specifically admitted that what the
government alleged about him in Count 1 of the Indictment was true and that
he committed the offense charged. Keiser was also advised that the court
was not a party to the plea agreement and was not bound by it, and that it


      1
        Since the complete factual background of this case is detailed by the
parties in their respective filings as well as the transcripts from Keiser’s guilty
plea hearing, (G.Tr.), and sentencing hearing, (S.Tr.), it shall not be fully
repeated herein. (See also Doc. 29, PSR, at 3-6).

                                        2
        Case 3:17-cr-00251-MEM Document 48 Filed 01/07/21 Page 3 of 21



could impose any sentence up to the maximum sentence of 30 years’
imprisonment. Further, Keiser agreed that he would not be allowed to
withdraw his guilty plea solely based on his dissatisfaction with his sentence.
Keiser was also advised that he would have to register as a sex offender as
a condition of his supervised release after he served his prison sentence.
Additionally, Keiser waived his right to appeal his conviction and sentence.

       At his guilty plea hearing, Keiser specifically admitted the underlying
facts detailed by the government regarding the production of child
pornography by a guardian offense after he represented to the court that he
was not on any medications and that he understood the nature of the
proceeding. Keiser indicated that he was satisfied with his counsel and that
he had enough time to discuss the case with his counsel. (G.Tr., pp. 3-7).
The court also conducted a thorough plea colloquy during which Keiser
repeatedly indicated that he understood all of the rights he was giving up by
pleading guilty and, indicated that he was voluntarily and knowingly pleading
guilty. (Id. at pp. 2-23). Based on Keiser’s sworn representations and the
court’s finding that he was competent to plead guilty, the court accepted his
plea and ordered a presentence investigation report (“PSR”). (Id. at pp. 3,
22).
       The PSR indicated that when Keiser was arrested in May 2017, he
admitted to federal agents his involvement in trading self-produced child
pornography images and videos. Also, a forensic examination of Keiser’s
electronic devices revealed numerous images and videos of prepubescent


                                      3
       Case 3:17-cr-00251-MEM Document 48 Filed 01/07/21 Page 4 of 21



males and females displaying their genitalia and/or engaging in sexual
activity, and a review of his accounts revealed in excess of 2,000 images and
multiple videos of child pornography. At his guilty plea hearing, Keiser, of his
“own free will” admitted to all of the disturbing underlying facts that formed
the basis for the offense to which he pled guilty. (G.Tr. at pp. 17-20 & Doc.
29 at 4).
      The PSR also indicated that Keiser, then age 26, suffered an injury
when he was 17 years old resulting from an incident during which he passed
out and slammed his head on the ground. (Doc. 29 at 11, PSR ¶44). The
PSR noted that the defendant reported that he had a difficult time recalling
his childhood due to the head injury suffered when he was approximately 17
years old, but the defendant nevertheless provided a detailed description of
a chaotic childhood in which he “moved a lot.” (PSR ¶44). Keiser also alleged
that he “experiences memory loss and swelling on the brain.” (Id. at 12, ¶47).
The PSR noted hospital records showing that, on May 31, 2013, the
defendant reported to Lehigh Valley Hospital for a headache caused by a fall
and he was diagnosed with a concussion. The PSR indicated that the
defendant reported to the hospital on at least 11 occasions for various
complaints such as shoulder pain, headaches and urination problems. (Id.).
      The PSR indicated that the defendant graduated from Parkland High
School, Allentown, on June 8, 2010. (PSR ¶50). He had a 2.03 grade point
average (4.0 scale) and ranked 711 of 778 students. The PSR noted that the
defendant participated in an individualized education program.


                                       4
       Case 3:17-cr-00251-MEM Document 48 Filed 01/07/21 Page 5 of 21



      The PSR determined that Keiser was a “repeat and dangerous sex
offender against minors,” requiring a 5-level increase in his offense level
pursuant to U.S.S.G. §4B1.5(b)(1), resulting in an adjusted offense level of
51. PSR ¶ 30. However, he received a 3-level decrease in his offense level
for acceptance of responsibility, making his adjusted offense level 48. (Doc.
29 at 8, PSR ¶¶31-33). Pursuant to Chapter 5, Part A (Comment Note 2), the
defendant’s total offense level was reduced to 43, resulting in a mandatory
minimum sentence of 15 years in prison and an advisory sentencing range
of 360 months. (Doc. 29 at 13, PSR ¶¶55-56). Keiser’s counsel filed an
objection to ¶10 of the PSR regarding uncharged conduct claiming that
Keiser did not record the video on his cell phone of a boy going to the
bathroom in a mall rest room. Rather, Keiser’s counsel noted that someone
else who had used Keiser’s phone recorded the video. At sentencing, the
court overruled the objection finding that it was relevant.
      At his October 9, 2018 sentencing hearing, the court adopted the above
stated findings of the PSR. The court also reviewed several items of
correspondence from the defendant and his counsel, including Keiser’s 13-
14 page correspondence. Keiser’s counsel then requested that the court
impose the mandatory minimum sentence of 15 years. (S.Tr. at pp. 5-7, 11).
      Keiser’s counsel also noted that defendant had physical and mental
issues and that he hoped defendant would be treated for them in federal
prison. Defense counsel also indicated that Keiser would receive a
psychological evaluation after he was sentenced, and noted that defendant


                                       5
        Case 3:17-cr-00251-MEM Document 48 Filed 01/07/21 Page 6 of 21



thought the evaluation would be conducted prior to sentencing. (S.Tr. at p.
10).
       The government requested the court to sentence Keiser to the
maximum 30 years in prison to reflect the extremely serious nature of the
offense and in consideration his young victims.
       Prior to sentencing Keiser, the court considered his childhood and
stated, “you had a horrible life as a child.” (S.Tr. at pp.13-14. The court then
applied the factors set forth in 18 U.S.C. §3553(a), and sentenced the
defendant to a term of imprisonment of 270 months, which was a 90-month
downward variance from the advisory sentencing range of 360 months.
(S.Tr. at p. 22). (Doc. 36).
       Keiser did not file a direct appeal with the Third Circuit regarding his
judgment of conviction.
       On September 24, 2019, Keiser filed his instant motion under 28 U.S.C.
§2255 seeking to vacate his sentence regarding his stated conviction. (Doc.
39). The motion has been briefed by the parties. (Docs. 40 & 46).


II.    STANDARD
       When a district court judge imposes a sentence on a defendant who
believes “that the sentence was imposed in violation of the Constitution or
laws of the United States, or that the court was without jurisdiction to impose
such sentence, or that the sentence was in excess of the maximum
authorized by law, or is otherwise subject to collateral attack, [the defendant]


                                       6
       Case 3:17-cr-00251-MEM Document 48 Filed 01/07/21 Page 7 of 21



may move the court which imposed the sentence to vacate, set aside or
correct the sentence.” 28 U.S.C. §2255, ¶1; see United States v. Eakman,
378 F.3d 294, 297-98 (3d Cir. 2004).
      The rule states that “[i]f it plainly appears from the motion, any attached
exhibits, and the record of prior proceedings that the moving party is not
entitled to relief, the judge must dismiss the motion and direct the clerk to
notify the moving party.” See United States v. Bendolph, 409 F.3d 155, 165
n. 15 (3d Cir. 2005) (stating district courts have the power to dismiss petitions
sua sponte during the Rule 4 stage of habeas proceedings).
      A §2255 motion “is addressed to the sound discretion of the district
court.” United States v. Williams, 615 F.2d 585, 591 (3d Cir. 1980). “[A]
motion under 28 U.S.C. §2255 is the proper procedure for a federal prisoner
to raise a collateral attack on his or her federal sentence for any error that
occurred at or prior to sentencing.” Paulino v. U.S., 2010 WL 2545547, *2
(W.D. Pa. June 21, 2010)(citations omitted). “In order to prevail on a §2255
motion to vacate, set aside, or correct a sentence, a Petitioner must show
‘(1) an error of constitutional magnitude; (2) a sentence imposed outside the
statutory limits; or (3) an error of fact or law that was so fundamental as to
render the entire proceeding invalid.’” U.S. v. Bates, 2008 WL 80048, *2
(M.D. Pa. Jan. 7, 2008)(quoting Mallet v. U.S., 334 F.3d 491, 496-97 (6th Cir.
2003)). “The petitioner bears the burden of proof under §2255 and must
demonstrate his right to relief by a preponderance of the evidence.” U.S. v.
Ayers, 938 F.Supp.2d 108, 112 (D. D.C. 2013)(citation omitted). Keiser’s


                                       7
       Case 3:17-cr-00251-MEM Document 48 Filed 01/07/21 Page 8 of 21



instant claims fall within the purview of §2255 since they challenge the
validity of his sentence based on ineffective assistance of counsel claims.
Bates, 2008 WL 80048, *3 (“Claims of ineffective assistance of counsel may
be brought in the first instance by way of a §2255 motion regardless of
whether the movant could have asserted the claim on direct appeal.”)(citing
Massaro v. U.S., 538 U.S. 500, 504, 123 S.Ct. 1690 (2003)).
      The Sixth Amendment to the United States Constitution guarantees a
criminal defendant “the assistance of counsel for his defense.” U.S. Const.
amend. VI. The U.S. Supreme Court in Strickland v. Washington, 466 U.S.
668 (1984) established a two-prong test to evaluate the effectiveness of the
assistance of counsel. In the first prong, the defendant must show “that
counsel’s performance was deficient,” id., 687, and must prove this by
“showing that counsel made errors so serious that counsel was not
functioning as the ‘counsel’ guaranteed the defendant by the Sixth
Amendment.” Id. In addition, the defendant must show that “counsel’s
representation fell below an objective standard of reasonableness.” Id., 687-
88.
      A fair assessment of attorney performance requires that every
      effort be made to eliminate the distorting effects of hindsight, to
      reconstruct the circumstances of counsel’s challenged conduct,
      and to evaluate the conduct from counsel's perspective at the
      time. Because of the difficulties inherent in making the
      evaluation, a court must indulge a strong presumption that
      counsel's conduct falls within the wide range of reasonable
      professional assistance; that is, the defendant must overcome
      the presumption that, under the circumstances, the challenged
      action “might be considered sound trial strategy.


                                      8
         Case 3:17-cr-00251-MEM Document 48 Filed 01/07/21 Page 9 of 21



Id., 689.

        In the second prong, a defendant must show that counsel’s deficient
performance “prejudiced the defense,” because “counsel’s errors were so
serious as to deprive the defendant of a fair trial, a trial whose result is
reliable.” Id., 687. “It is not enough for the defendant to show that the errors
had some conceivable effect on the outcome of the proceeding. Virtually
every act or omission of counsel would meet that test, cf. United States v.
Valenzuela–Bernal, 458 U.S. 858, 866–867 (1982), and not every error that
conceivably could have influenced the outcome undermines the reliability of
the result of the proceeding.” Id., 693. Rather, “[t]he defendant must show
that there is a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different. A reasonable
probability is a probability sufficient to undermine confidence in the outcome.”
Id., 694. Thus, to state a successful claim for ineffective assistance of
counsel, petitioner must show “both that counsel’s performance was
deficient, and that the deficiency prejudiced the defense.” Wiggins v. Smith,
539 U.S. 510, 521, 123 S.Ct. 2527 (2003). “A failure to make the required
showing on either prong defeats a defendant’s ineffective assistance of
counsel claim.” Ayers, 938 F.Supp.2d at 113 (citing Strickland, 466 U.S. at
700).
        The Supreme Court in Strickland, 466 U.S. at 697, explained:
        there is no reason for a court deciding an ineffective assistance claim
        to approach the inquiry in the same order or even to address both
        components of the inquiry if the defendant makes an insufficient

                                       9
       Case 3:17-cr-00251-MEM Document 48 Filed 01/07/21 Page 10 of 21



       showing on one. In particular, a court need not determine whether
       counsel’s performance was deficient before examining the prejudice
       suffered by the defendant as a result of the alleged deficiencies. The
       object of an ineffectiveness claim is not to grade counsel’s
       performance. If it is easier to dispose of an ineffectiveness claim on the
       ground of lack of sufficient prejudice, which we expect will often be so,
       that course should be followed.

       With respect to showing prejudice by counsel’s performance regarding
a guilty plea, in U.S. v. Bui, 795 F.3d 363, 367 (3d Cir. 2015), the Third Circuit
stated that “[i]n order to satisfy the ‘prejudice’ requirement, the defendant
must show that there is a reasonable probability that, but for counsel’s errors,
he would not have pleaded guilty and would have insisted on going to trial.”
(citation omitted).


III.   DISCUSSION
       The court analyzes Keiser’s claims of ineffective assistance of counsel
using the two-pronged approach prescribed in Strickland. 2 Keiser must
overcome the “strong presumption that counsel’s conduct falls within the
wide range of reasonable professional assistance[.]” Strickland, 466 U.S. at


       2
        Despite the fact that Keiser did not raise his instant claims in a direct
appeal, he is not procedurally barred from collaterally attacking his sentence
under §2255 since ineffective assistance of counsel claims are an exception
to the general rule of procedural default. Massaro v. United States, 538 U.S.
500, 504 (2003). In fact, “ineffective assistance of counsel claims are
generally not considered on direct appeal.” Rather, “they are more commonly
brought in a collateral proceeding, such as through a post-conviction 28
U.S.C. §2255 motion to vacate.” United States v. Washington, 869 F.3d 193,
202 (3d Cir. 2017) (citation omitted).
                                       10
       Case 3:17-cr-00251-MEM Document 48 Filed 01/07/21 Page 11 of 21



689. No doubt, the key to a knowing and voluntary guilty plea is the effective
assistance of competent counsel. See Boyd v. Waymart, 579 F.3d 330, 349
(3d Cir. 2009) (citations omitted). Also, a defendant’s Sixth Amendment right
to counsel “extends to the plea-bargaining process.” Bui, 795 F.3d at 367
(citation omitted).
      In his §2255 motion, Keiser requests the court to vacate his 270-month
sentence. Keiser generally raises 23 claims of ineffectiveness by his trial
counsel but he does not specifically address each one of his claims as
required to meet his burden with respect to his motion. See Parke v. Raley,
506 U.S. 20, 31, 113 S.Ct. 517 (1992) (“[Supreme Court] precedents make
clear, . . ., that even when a collateral attack on a final conviction rests on
constitutional grounds, the presumption of regularity that attaches to final
judgments makes it appropriate to assign a proof burden to the defendant.”).
Since Keiser’s voluminous claims are stated in his motion, (Doc. 39 at 5-7),
as well as the government’s opposition brief, (Doc. 46 at 14-15), the court
does not repeat them herein.
      Initially, the government contends that Keiser “has failed to
demonstrate that, but for his counsel’s alleged deficient performance, the
result of the case would have probably been different”, and that “it is easier
to dispose of the ineffective assistance claims in this case on the ground of
lack of sufficient prejudice thereby demonstrating that there is no need to
hold a hearing for the Court to determine whether counsel’s performance
was deficient.”


                                      11
      Case 3:17-cr-00251-MEM Document 48 Filed 01/07/21 Page 12 of 21



      “[The court] may consider the two Strickland prongs in either order;
and, as [the Third Circuit] ha[s] observed, it is ‘often practical to consider the
prejudice prong first,” not the least because we ‘prefer[ ] to avoid passing
judgment on counsel’s performance when possible.” United States v.
Washington, 869 F.3d 193, 206 (3d Cir. 2017) (internal citations omitted).
Here, the court will first consider the prejudice prong which, as discussed
below, is determinative.
      In Bey v. Superintendent Greene SCI, 856 F.3d 230, 242 (3d Cir.
2017), the Third Circuit discussed the prejudice requirement in determining
whether counsel’s performance was deficient and stated:
      Prejudice requires a showing that “there is a reasonable probability
      that, but for counsel’s unprofessional errors, the result of the
      proceeding would have been different.” A “reasonable probability” is
      one “sufficient to undermine confidence in the outcome.” The prejudice
      standard “is not a stringent one” and is “less demanding than the
      preponderance standard.” However, a petitioner must show “not
      merely that the errors at his trial created a possibility of prejudice, but
      that they worked to his actual and substantial disadvantage, infecting
      his entire trial with error of constitutional dimensions.”

(internal citations omitted) (emphasis original).
      Keiser makes the unsupported allegation that “[i[f the court were
presented with evidence of [his] competency … in a motion for a mitigated
sentence, then possibly [he] would have received the 15-year mandatory
sentence and not the [22.5] year sentence.” (Doc. 40 at 9). The court
however finds that with respect to all 23 claims raised by Keiser, he has failed
to show how he was prejudiced by his trial counsel’s alleged ineffectiveness


                                       12
      Case 3:17-cr-00251-MEM Document 48 Filed 01/07/21 Page 13 of 21



particularly since his Criminal History Category and offense level of 43
exposed him to an advisory sentencing range of life in prison, but the
advisory range was capped by the statutory maximum sentence of 30 years.
Further, although the government strenuously argued for the court to impose
a sentence of 30 years, (see S.Tr., pp. 12-13), recounting that Keiser
“perpetrated sexual acts on multiple small children”, Keiser’s trial counsel
stressed defendant’s need for therapy and treatment and successfully
persuaded the court to vary downward by 90 months from the 360 months
advisory sentencing range. Thus, there was simply no prejudice due to any
of the multitude ineffective claims raised by Keiser since his counsel’s
performance resulted in him receiving a 270 month sentence as opposed to
the 360 month sentence he was facing, and which the government asserted
he deserved. 3 The alleged errors by Keiser’s counsel simply did not “work[]
to his actual and substantial disadvantage.” Bey, 856 F.3d at 242. In short,
Keiser has failed to demonstrate that there is a reasonable probability that
he would have received a less severe sentence if his counsel did not commit
any of the alleged deficiencies in his performance. See Harrington v. Richter,




      3
         The court also notes that to the extent Keiser now attempts to
undermine the validity of his guilty plea by claiming that he was mentally
incompetent, as discussed below, the transcript of his plea hearing belies
this claim. Further, there is nothing in either of the transcripts (plea hearing
and sentencing hearing) that even remotely shows Keiser did not understand
any aspect of the hearings.
                                      13
       Case 3:17-cr-00251-MEM Document 48 Filed 01/07/21 Page 14 of 21



562 U.S. 86, 111, 112 (2011) (To establish prejudice, “[t]he likelihood of a
different result must be substantial . . . .”).
      Further, Keiser’s general assignment of numerous errors by his
counsel are insufficient since he has failed to demonstrate how he was
prejudiced by each of his claims of ineffectiveness. As the government points
out, (Doc. 46 at 23), “[w]here a ‘petition contains no factual matter regarding
Strickland’s prejudice prong, and [only provides] ... unadorned legal
conclusion[s] ..., without supporting factual allegations,’ that petition is
insufficient to warrant an evidentiary hearing, and the petitioner has not
shown his entitlement to habeas relief.” (citing Palmer v. Hendricks, 592 F.3d
386, 395 (3d Cir. 2010)). It is not the court’s obligation to troll the record and
search for evidence to support the defendant’s ineffectiveness claims.
Rather, it was incumbent on Keiser “to present ‘factual allegations, which, if
true, would entitle [him] to federal habeas relief’ under Strickland’s prejudice
prong.” Palmer, 592 F.3d at 395. As such, Keiser unsubstantiated claims that
his trial counsel’s performance was deficient under Strickland fail since he
has not shown that he was prejudiced by any of his counsel’s alleged
omissions.
      Thus, based on his failure to meet his burden to establish the prejudice
prong of his ineffective assistance of counsel claims, the court will deny his
instant motion.
      Moreover, even considering Keiser’s numerous unfounded claims of
ineffectiveness of his trial counsel regarding his counsel’s alleged failure to


                                         14
      Case 3:17-cr-00251-MEM Document 48 Filed 01/07/21 Page 15 of 21



address issues with respect to his mental health and failure to have had him
evaluated for competency, (see Doc. 40 at 5-6), as the government states,
“[Keiser’s] motion and brief do not provide any factual allegations that would
support the conclusion that the result of the proceeding would have been
different if counsel had taken the actions [he] now claims should have been
taken”, and “[he] does not allege any facts to show he was, in fact,
incompetent at the time of the offense, during his guilty plea proceeding or
during his sentencing. (Doc. 46 at 25). Nor has Keiser submitted any
evidence showing that he was incompetent. Keiser’s September 3, 2018
letter to the court alleging the Probation Officer who met with him regarding
the PSR asked him if he was willing to have a psychological exam and that
he responded he would, (see Doc. 39-1 at 4), does not constitute evidence
showing that he was suffering from any mental condition or infirmity. In fact,
Keiser’s letter is coherent and intelligently written. In any event, as defense
counsel indicated at sentencing, Keiser’s psychological evaluation was to
occur after his sentencing. Nor does Keiser’s November 5, 2017 request to
the staff at Lackawanna County Prison “to speak with medical [department]
about my health issues” alleging that “the pain is unbearable and keeps
increasing”, (see Doc. 39-1 at 2), demonstrate that he was suffering from any
mental condition or that his competency should have been evaluated.
Additionally, Keiser’s self-described symptoms reported in the PSR, ¶’s 44 &
47, alleging that he experienced memory loss and brain swelling related to
an incident when he was 17 years old are not persuasive, particularly since


                                      15
       Case 3:17-cr-00251-MEM Document 48 Filed 01/07/21 Page 16 of 21



Keiser has not provided any evidence or medical records to support any
claim that he was mentally incompetent during the relevant times of this case.
      Indeed, based on the court’s observation of Keiser during his guilty plea
hearing and his sentencing hearing, and based on the transcripts, it is clear
that he understood the nature of the proceedings, and that he intelligently
and knowingly pled guilty. Specifically, the court, after observing Keiser and
questioning him found that he was “in fact, competent to enter a plea of
guilty”, and stated, “[i]t is clear to me that you understand the questions that
I’m asking you and that you are able to respond intelligently to those
questions.” (G.Tr., p. 3). After conducting the lengthy plea colloquy, the court
then concluded that “[Keiser] [has] entered into the plea agreement
knowingly, intelligently, and voluntarily of your own free will, that you have
had ample time to discuss it with your counsel in this particular case, and
that you understand the contents of the plea agreement.” The record also
belies Keiser’s claims his counsel was ineffective for failing to advise him of
the consequences of his guilty plea and that he was giving up his right to a
trial. (Id. at pp. 3-22).
      Nor is there any merit to Keiser’s claims, (see Doc. 39 at 6-8), that his
counsel was ineffective for the following:
      failure to investigate available defenses; failure to research “critical”
      points of law; failure to effectively negotiate plea agreement provisions;
      failure to file discovery requests and motions; failure to provide legal
      representation under ABA Standards; failure to “unearth for
      consideration at the sentencing phase all relevant mitigation
      information”; failure to present mitigating evidence “in general”; failure
      to present mitigating evidence and familiarize himself concerning the

                                      16
      Case 3:17-cr-00251-MEM Document 48 Filed 01/07/21 Page 17 of 21



     defendant’s social background, education, abusive history, stability,
     and family; and failure to investigate or call mitigating and/or character
     witnesses.

      As the government, (Doc. 46 at 27-28), points out:
      [Keiser] does not identify any potential defenses, he does not identify
      the “critical” points of law defense counsel allegedly failed to research,
      he does not identify plea agreement provisions that should have been
      negotiated, he does not identify discovery requests or motions that
      should have been filed, he does not explain what ABA standards
      defense counsel allegedly did not meet, and he does not identify
      mitigating evidence or character witnesses defense counsel should
      have presented.

     In fact, there was an abundance of evidence against Keiser, including
his own admission that he “traded self-produced child pornography images
and videos via the WhatsApp chat messenger”, as well as the over 2000
images and several videos of child pornography recovered during forensic
examination of his electronic devices. PSR, ¶¶ 5-6. The record of the guilty
plea colloquy also undermines Keiser’s claims as he admitted to the detailed
facts regarding the offense to which he pled guilty at his guilty plea. (See
G.Tr. at 17-19).
      The record also belies Keiser’s claim that his counsel failed to present
mitigating evidence since the sentencing hearing transcript shows that the
court considered such evidence, including, Keiser’s “horrible life as a child”,
Keiser’s correspondence and a letter regarding his character, and
statements from the mother of his child. (S.Tr., pp. 13-14). Keiser’s




                                      17
      Case 3:17-cr-00251-MEM Document 48 Filed 01/07/21 Page 18 of 21



educational history was also clearly presented in the PSR as detailed above.
PSR, ¶50.
      Consequently, largely based on the mitigating evidence, the court gave
Keiser a 90-month downward variance and imposed a sentence of 270
months in prison, a significant reduction from the advisory guideline range of
360 months. In fact, Keiser’s claim that his counsel was ineffective for failing
to request a downward departure or variance, (see Doc. 40 at 5, ¶(f)), is
completely inaccurate. At sentencing, the court considered defense
counsel’s request to impose “the minimum sentence” as a request for a
downward variance (S.Tr., pp. 7, 22). Keiser’s claim that his counsel was
also ineffective for failure to file a sentencing memo likewise fails since all of
the pertinent matters were raised and discussed, and were considered by
the court at his sentencing.
      Thus, none of the alleged errors by his counsel had any conceivable
effect on the outcome of Keiser’s case. Further, it is well-settled that an
attorney does not provide ineffective assistance by failing to raise meritless
arguments, and the court has found that Keiser’s claims, unsupported by
facts, are meritless. See United States v. Sanders, 165 F.3d 248, 253 (3d
Cir. 1999); Ross v. Dist. Attorney of the Cnty. of Allegheny, 672 F.3d 198,
211 n. 9 (3d Cir. 2012) (“[C]ounsel cannot be deemed ineffective for failing
to raise a meritless claim.”).
      Accordingly, the court finds no merit to any of the claims raised in
Keiser’s §2255 motion based on his failure to meet his burden and show any


                                       18
       Case 3:17-cr-00251-MEM Document 48 Filed 01/07/21 Page 19 of 21



prejudice he suffered as a result of the alleged deficiencies in his trial
counsel’s performance.
      Finally, since the court has found that Keiser has not met his burden to
show any prejudice due to his counsel’s alleged ineffectiveness, the court
need not discuss whether his counsel’s performance was objectively
unreasonable. See United States v. Washington, 869 F.3d 193, 204 (3d Cir.
2017) (“[B]oth deficiency and prejudice must be proven to have a valid
[ineffective assistance of counsel] claim for relief.”) (citation omitted).


IV.   EVIDENTIARY HEARING
      Although Keiser does not specifically request an evidentiary hearing in
his §2255 motion, the government raises this issue in its brief and contends
that no hearing is required. Thus, the court will address whether an
evidentiary hearing is appropriate in this case.
      “Unless the motion and the files and records of the case conclusively
show that the prisoner is entitled to no relief, the court shall cause notice
thereof to be served upon the United States Attorney, grant a prompt hearing
thereon, determine the issues and make findings of fact and conclusions of
law with respect thereto.” 28 U.S.C. §2255(b). See United States v. Day, 969
F.2d 39, 41-42 (3d Cir. 1992) (The court is required to conduct an evidentiary
hearing to ascertain the facts “unless the motion and files and records of the
case show conclusively that the movant is not entitled to relief.”)(citation
omitted). In considering a §2255 motion, the “district court must ‘accept the


                                        19
      Case 3:17-cr-00251-MEM Document 48 Filed 01/07/21 Page 20 of 21



truth of the movant’s factual allegations unless they are clearly frivolous on
the basis of the existing record.’” Johnson v. U.S., 294 Fed.Appx. 709, 710
(3d Cir. 2008) (citation omitted). However, the court need not accept the
petitioner’s allegations as true if they “are unsupported by specifics [or]
wholly incredible in the face of the record.”) Patton v. United States, 2010
WL 3191887, *1 (W.D. Pa. 2010) (citing United States v. Estrada, 849 F.2d
1304,1307 (10th Cir. 1988)); see also Melter v. United States, 2016 WL
7163591, *3 (M.D. Pa. Dec. 7, 2016) (“The district court, however, without
further investigation may dispose of ‘vague and conclusory allegations
contained in a §2255 petition.’”) (citation omitted). A review of the motion,
Keiser’s and the government’s briefs, and the record, as well as the law,
make it clear that Keiser’s numerous allegations of ineffective assistance of
trial counsel are wholly unsupported by the record. The court finds that Keiser
is not entitled to an evidentiary hearing because the record conclusively
establishes that he is not entitled to the relief sought in his §2255 motion.
Therefore, the court, in its discretion, finds no reason to hold an evidentiary
hearing.


V.    CERTIFICATE OF APPEALABILITY
     A petitioner may not file an appeal from a final order unless a district or
circuit judge issues a certificate of appealability (“COA”) pursuant to 28
U.S.C. §2253(c). A COA shall not issue unless “the applicant has made a
substantial showing of the denial of a constitutional right.” 28 U.S.C.


                                      20
            Case 3:17-cr-00251-MEM Document 48 Filed 01/07/21 Page 21 of 21



§2253(c)(2). The petitioner must show that “jurists of reason could disagree
with the district court’s resolution of his constitutional claims or that jurists
could         conclude   the   issues   presented   are   adequate   to   deserve
encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327
(2003); see also Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, a COA
will not issue because Keiser has shown neither the denial of a constitutional
right nor that jurists of reason would disagree with this court’s resolution of
his claims.


VI. CONCLUSION
            Based on the foregoing, the court finds Keiser fails to show his trial
counsel was ineffective or deficient in any way. Therefore, the court will
DENY Keiser’s §2255 motion without an evidentiary hearing. (Doc. 39). No
COA will issue. An appropriate order shall follow.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

DATE: January 7, 2021
17-251-02




                                          21
